Citation Nr: 1705313	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to a left knee disorder.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD), to include hiatal hernia and irritable bowel syndrome.  

4.  Entitlement to an effective date earlier than September 28, 2007, for the grant of a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an earlier effective date than September 28, 2007, for eligibility to Dependents Educational Assistance (DEA) under Chapter 35.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from July 1972 to July 1974.  He served in the Marine Corps Reserve Forces from July 1974 until July 1978.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of history, the Board remanded the appeals for service connection for left knee and gastrointestinal disorders in June 2012 for further development.  In January 2015, service connection for the left knee and a right foot disorder were remanded.  These issues are back before the Board.  

The Veteran also appealed the initial noncompensable rating assigned in a November 2014 rating decision that granted service connection for GERD, to include hiatal hernia and irritable bowel syndrome, effective February 20, 2008, and the effective dates assigned to the grant of TDIU and DEA benefits.  

The Veteran requested a Board hearing before a Veterans Law Judge in a June 2014 VA Form 9.  However, he cancelled that request in July 2014.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records that have been considered in the instant decision.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for left knee and right foot disorders, and entitlement to an increased rating for GERD, to include hiatal hernia and irritable bowel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was received on September 28, 2007, and the Veteran's claim for a TDIU stems from the grant of the claim of entitlement to service connection for PTSD.

2.  Entitlement to DEA benefits arose on September 28, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 28, 2007, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016).

2.  The criteria for an effective date prior to September 28, 2007, for the grant of DEA benefits have not been met. 38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As the issues of entitlement to service connection for left knee and right foot disorders, and entitlement to an increased initial rating for GERD, to include hiatal hernia and irritable bowel syndrome, are being remanded in the instant decision, no discussion of VA's duties to notify and assist regarding these issues is necessary.

Next, although the duties to notify and assist apply to the Veteran's claims of entitlement to earlier effective dates for a TDIU and DEA benefits, the issue on appeal stems from a disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (December 22, 2003).  Therefore, the Veteran has received all required notice in this case for the effective date issue, such that there is no error in the content or timing of VCAA notice.  Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.

Relevant to the duty to assist, the Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative.  The Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Resolution of this issue ultimately turns on when the Veteran filed his initial claim for service connection, so no retroactive VA medical opinion is needed to fairly decide this issue. See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Effective Date for a TDIU  

At issue is whether the Veteran is entitled to an earlier effective date for TDIU.  The Board finds that the Veteran is not entitled to an earlier effective date because he has already been granted a TDIU effective the earliest date VA received a claim of entitlement to service connection for PTSD from the Veteran. 

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

Relevant to this appeal, VA must look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

The essential elements for any claim, whether formal or informal, are:  (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

The effective date of a grant of a TDIU is generally determined in accordance with the effective date rules for increased ratings.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for a TDIU is a claim for an increased rating and the effective date rules for increased ratings apply to a claim for TDIU).  However, as in this case, where a claim for a TDIU stems from an initial grant of service connection and an initial disability rating assignment, the effective date rules for service-connection apply by analogy.  See Rice v. Shinseki (explaining that Hurd v. West does not support the proposition that a claim for entitlement to a TDIU is always a claim for an increased rating).

Since September 28, 2007, the date the RO received the Veteran's claim of entitlement to service connection for PTSD, the Veteran is in receipt of a 70 percent disability rating.  The only other service-connected disability is GERD, to include hiatal hernia and irritable bowel syndrome, rated as noncompensable from February 20, 2008.  When the schedular rating is less than total, entitlement to a TDIU arises when the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Although sympathetic to the Veteran's claim, the Board is unable to find in the Veteran's favor.  The effective date of the award of service connection for PTSD is September 28, 2007, the date the RO received the Veteran's claim, because that date is the later of the date of receipt of the claim or the date entitlement arose.  38 C.F.R. § 3.400.  No informal or formal claim for a TDIU was received prior to the RO's receipt of the claim of entitlement to service connection for PTSD in 2007.  As the Veteran's claim of entitlement to a TDIU is part of the appeal for an increased initial rating for PTSD, the earliest effective date for the grant of a TDIU is September 28, 2007, the date of the receipt of the claim for service connection for PTSD.  The appeal must be denied.  

III.  Effective Date for DEA Benefits

The Veteran asserts that he is entitled to an effective date prior to September 28, 2007, for eligibility for DEA benefits.  For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted.  However they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty. Id.  

Elsewhere in this decision, the Board found that an earlier effective date for the grant of entitlement to a TDIU is not warranted prior September 28, 2007.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date earlier than September 28, 2007, for entitlement to DEA benefits is denied.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an earlier effective date prior to September 28, 2007, for the grant of entitlement to a TDIU is denied.  

Entitlement to an earlier effective date prior September 28, 2007, for the grant of to DEA is denied.


REMAND

Regrettably, another remand is necessary for the Veteran's claim of entitlement to service connection for a left knee disorder.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury or symptoms, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The Veteran was afforded a VA examination for his left knee claim in June 2013.  The Veteran reported slipping and dropping a radio on his left knee during his military service.  He reportedly was evaluated, informed of damaged ligaments, and returned to active duty with a knee bandage.  The examiner cited service treatment records (STRs) that showed an injury to the right knee in June 1973 after a fall.  The examiner also noted normal clinical findings for the knees at the Veteran's 1976 separation examination.  Post-service, the Veteran worked on a farm, as a HVAC technician, and as a truck driver.  Beginning in the late 1980s, his left knee became intermittently unstable.  The examiner cited to radiographic images in 2010 that showed "slight varus deformity with gross (3+) Lachman instability", resulting in Synvisc-One injection that same year.  The Veteran reported current symptoms of moderate to severe left knee pain, causing him to walk with a limp.  The examiner diagnosed degenerative joint disease, left knee.  The examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Explaining, the examiner noted STRs created by two different examiners that indicated an injury to the Veteran's right knee.  As the Veteran's current claim was for a left knee disorder, it was unlikely the disorder was due to injury during military service.  The examiner further noted that the Veteran's separation examination did not describe any knee findings.  

In a September 2014 statement, the Veteran expressed doubts with the record keeping in the early 70's during his military service.  Reportedly, he was put on guard duty for two weeks after a left knee injury.  At the time of the injury, he did not believe his left knee was injured badly, but approximately 10 years later, he started experiencing symptoms in the left knee after a long day on his feet.  In short, the Veteran contends that he received treatment for his left knee during service and that the records of this treatment are absent from his file through no fault of his own.  

The Veteran essentially provided the same statements during the clinical interview in the June 2013 VA examination.  Further, he has maintained the same contentions for the duration of the appeal.  However, while the examiner acknowledged these statements in the medical history portion of the examination report, his opinion relied solely on the absence of medical documentation of a left knee injury during the Veteran's service.  Absent such consideration, the opinion is inadequate.  On remand, a medical opinion that addresses the Veteran's consistent lay statements should be obtained.  

Next, remand is necessary for the Veteran's service connection claim for the right foot.  Generally, issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veterans claims that a right foot disorder is either caused or aggravated by his left knee disorder.  Adjudication of the left knee claim is necessary prior to addressing the right foot claim.  Thus, the issue of entitlement to service connection for a right foot disorder is inextricably intertwined with the left knee claim, and remand is appropriate.  

Finally, remand is necessary for the Veteran's claim of entitlement to an initial compensable rating for service-connected GERD.  The Board notes that where, as here, an unlisted condition is encountered (e.g., GERD), it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  Diagnostic Code 7436 concerns hiatal hernia and provides a 10 percent rating for two or more of the symptoms for the 30 percent evaluation of less severity, a 30 percent rating for "[p]ersistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health," and a 60 percent rating for "[s]ymptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health."  38 C.F.R. § 4.114, Diagnostic Code 7346.  The criteria for the higher disability ratings are conjunctive, meaning that the Veteran must demonstrate all of the listed symptoms to be entitled to the rating.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  "[A] higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

It is unclear whether the effects of the medications taken for GERD were considered in assigning his present evaluation.  In the June 2013 VA examination, the examiner noted that the Veteran had previously described heartburn every other day, but had improved symptoms on current medication.  Treatment on omeprazole resulted in minimal symptoms.  In a September 2014 opinion, a VA examiner noted that the Veteran had GERD and mild irritable bowel conditions on current treatment with omeprazole.  A VA examiner in November 2010 noted that the Veteran was on omeprazole and suffered no further problems with epigastric distress or heartburn.  Essentially, it is unclear what the Veteran's symptoms are absent the use of medications.  In light of the above, the Board finds that the claim must again be remanded to the AOJ to provide an adequate medical examination to assess the severity of service-connected GERD. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder had onset in or is related to his military service, to include an injury sustained therein.  The examiner must specifically address 1) the Veteran's lay statements describing sustaining a left knee injury during active duty and 2) his description of symptomatology having onset in the 1980s. 

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to evaluate the severity of his service-connected GERD, including determining the severity of the Veteran's condition in an unmedicated state.  The claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

The examiner must report all signs and symptoms necessary for evaluating the Veteran's service-connected GERD under the rating criteria, to include, if possible, without consideration of the ameliorative effects provided by medications. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


